DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Rejections to claims under 35 U.S.C. 101 and 112b in the last office action mailed on 05/02/2022 have been withdrawn in light of the Applicant’s amendments. 
	The Applicants argue that Cermak fails to disclose a compressible material that is included as part of a portion of the scan tray. For example, in the rejection of claim 18, the Office cites the outer frame 114 of Cermak as disclosing a scan tray, but Cermak does not disclose that the outer frame includes a compressible material. The Examiner disagrees, Cermak discloses a compressible material seen as substrate layer 510 wherein the film portion 116/310/404 referred to generally as film portion 500-1 includes the substrate layer 510. As such, the scan try is configured to physically couple to the scan head via a base including a compressible material seen in Fig. 2.  
	The Applicants further argue that Cermak fails to disclose at least the amended claim 12 element of "a frame comprising a basse and a snap ring, wherein the base is configured to couple to the scan head and includes a compressible material… as Shafran also fails to disclose a frame comprising a base that includes a compressible material.” The Examiner disagrees because Cermak is relied upon to teach a frame comprising a base wherein the base is configured to couple to the scan head and includes a compressible material. Shafran is relied upon to disclose that a snap ring can sandwich a membrane to a frame. Thus, the combination of Cerkam in view of Shafran discloses, wherein the multi-layer membrane is arranged between the base and the snap ring, and wherein the snap ring is configured to sandwich the multi-layer membrane between the compressible material and the snap ring.
	Therefore, the rejection is maintained. 
	
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected as it contains less than 50 words and it does not describe the disclosure sufficiently.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-10, and 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cermak et al (US 20190328357 A1, Filed 2019-03-27, hereinafter “Cermak”).
Claim 1: Cermak discloses, A system (ultrasound scanning apparatus 100), comprising: 
a scan tray (outer frame 114) configured to physically couple to a scan head (rectangular housing 110) of an ultrasound device (scanning/assembly 106 including transducer 118) via a first portion (the outer frame; see re-produced Fig. 2 below, arrow directed to the smaller white portion.), the scan tray further comprising a second potion (Cover 112), the first portion including a compressible material (substrate layer 510; 0023; “substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.”);

    PNG
    media_image1.png
    587
    669
    media_image1.png
    Greyscale

a membrane (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…”) configured to extend across the scan tray and between the first portion (0019; “film material 310 completely extends over frame 114.”; see Fig. 3) and the second portion (Cover 112), wherein the membrane comprises a first layer (hydrophilic coating layer 520) and a second layer (substrate layer 510).

Claim 2: Cermak as modified discloses all the elements above in claim 1, Cermak further discloses, wherein the first layer is porous (hydrophilic coating layer 520 [The specification of the present application says the second material may be porous such that water and/or the ultrasound, gel, and the like may flow therethrough. The Cermak refers to a hydrophilic layer 520 may be activated using only water or saline to provide an acoustic coupling interface between the transducer and the patient. (0026). Therefore a hydrophilic layer would be a porous layer]; 0025; “By utilizing a hydrophilic coating layer 520, acoustic coupling may be provided without the messy cleanup required by conventional acoustic coupling gels or lotions.”) and the second layer is non-porous (substrate layer 510; 0023; “….As shown in FIG. 5A, film portion 500-1 includes a substrate layer 510 and a hydrophilic coating layer 520….As described above, substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.”) – the hydrophilic coating layer 520 is the “first layer” as claimed, and the substrate layer 510 is the “Second layer” as claimed.

Claim 3: Cermak as modified discloses all the elements above in claim 1, Cermak further discloses, wherein the second layer is positioned to contact a transducer of the ultrasound device (0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”; 0025; “By utilizing a hydrophilic coating layer 520, acoustic coupling may be provided without the messy cleanup required by conventional acoustic coupling gels or lotions. In some implementations, an acoustic coupling gel may be applied to an inside of substrate layer 520 prior to applying film portions 500 to frame 114/402 to acoustically interface with ultrasound transducer 118.”).
Since the film portion 500 interfaces between the transducer and the patient, and one side of the film (520) is positioned to contact the patient, the other side (510) is positioned to contact the transducer. 

Claim 4: Cermak as modified discloses all the elements above in claim 3, Cermak further discloses, wherein the first layer (hydrophilic coating layer 520) is positioned to contact a patient (0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”; and 0025; “during use, hydrophilic coating layer 520 may be activated…to provide a requisite acoustic coupling interface between a substrate layer 510 and the patient”). 
Since 520 provides acoustic coupling interface between 510 and the patient, it indicates that 520 is positioned to contact the patient.

Claim 5: Cermak as modified discloses all the elements above in claim 1, Cermak further discloses, wherein the membrane is physically coupled to and irremovable from the frame (0015; “Film portion 116 includes a film layer that is secured to outer frame 114… For example, film portion 116 may be heat sealed to outer frame 114”).

Claim 9: Cermak as modified discloses all the elements above in claim 1, Cermak further discloses, wherein the first layer is bonded to the second layer (see Fig. 5A).

Claim 10: Cermak as modified discloses all the elements above in claim 1, Cermak further discloses, wherein the compressible material (substrate layer 510; 0023; “substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.”) comprises foam (0028: “adhesive layer 540 may include an acrylic or synthetic rubber-based adhesive material”, refer to FIG 5C-5D).

Claim 18: Cermak discloses, A system (100), comprising:
a scan head (rectangular housing 110) for an automated breast ultrasound (0012; “a breast ultrasound scanning apparatus 100 consistent with embodiments described herein. As shown, breast ultrasound scanning apparatus 100 includes a frame 102, movable support arms 104, a compression/scanning assembly 106”) comprising a transducer (transducer 118);
a scan tray (outer frame 114) configured to physically couple to the scan head (see Fig. 2) via a base (the outer frame; see re-produced Fig. 2 below, arrow directed to the smaller white portion.) including a compressible material (substrate layer 510; 0023; “substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.”), 

    PNG
    media_image1.png
    587
    669
    media_image1.png
    Greyscale

a multi-layer membrane (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…”) configured to stretch across an entirety the scan tray (see Fig. 2), wherein the multi-layer membrane comprises a first, non-porous layer in face-sharing contact with the base (hydrophilic coating layer 520 [The specification of the present application says the second material may be porous such that water and/or the ultrasound, gel, and the like may flow therethrough. The Cermak refers to a hydrophilic layer 520 may be activated using only water or saline to provide an acoustic coupling interface between the transducer and the patient. (0026). Therefore a hydrophilic layer would be a porous layer]; 0025; “By utilizing a hydrophilic coating layer 520, acoustic coupling may be provided without the messy cleanup required by conventional acoustic coupling gels or lotions.”) and a second, porous layer configured to be in face-sharing contact with the patient (substrate layer 510 is seen as a porous layer; 0023; “….As shown in FIG. 5A, film portion 500-1 includes a substrate layer 510 and a hydrophilic coating layer 520….As described above, substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.” Note the substrate layer 510 would be facing opposite direction of the base such that it is configured to in face-sharing contact with the patient. Specifically, the Cermak refers to a hydrophilic layer 520 may be activated using only water or saline to provide an acoustic coupling interface between the transducer and the patient. (0026).).

Regarding claim 20, Cermak as modified discloses all the elements above in claim 18, Cermak further discloses, wherein the multi-layer membrane is a single, continuous piece (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cermak, as applied to claim 1 above, in view of Shafran (US 2008/0033292 A1, 2008). 
Claim 6: Cermak as modified discloses all the elements above in claim 1, Cermak further discloses, wherein the first portion (the outer frame of Cermak see FIG 2 above in claim 1) comprises a base (The outer frame of Cermak is equated to a base).
Cermak fails to discloses the second portion comprises a snap ring
and, wherein the compressible material is configured to be closest to a patient during an ultrasound imaging procedure relative to the snap ring and the base
	However, Shafran discloses, a second portion comprises a snap ring (locking ring 36; 0030; “0030; “A membrane locking ring 36 mounts to the mounting flange 16 and over the membrane 24 to secure the membrane 16. The locking ring 36 has a retaining surface 36 which is substantially parallel to the main surface 28 of the membrane 16…The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.”; as well as 0031; “the membrane 24 is simply removed from the apparatus 10 by removing the locking ring 36”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak to include a snap ring as taught by Shafran, because Cermak discloses in paragraph 0014: “cover 112, may be clipped or otherwise secured to housing 110.”; as well as; 0016: “Cover 112 may then be cleaned after the procedure and prepared for reuse or replaced depending on the embodiment.” and such a modification would yield predictable results such as retaining the membrane (0030 of Shafran). Therefore, the modified combination above discloses and, wherein the compressible material is configured to be closest to a patient during an ultrasound imaging procedure relative to the snap ring and the base. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cermak in view of Shafran, as applied to claim 6 above, in further view of Entrekin et al (US 2004/0010193 A1, Filed 2002-07-12, hereinafter “Entrekin”) in view of Pinelli et al (US 2020/0339310 A1, Filed 2019-04-25, hereinafter “Pinelli”).
Claim 7: Cermak as modified discloses all the elements above in claim 6, the modified combination above further discloses, a membrane (Cermak: hydrophilic coating layer 520 of Film 500) over (Cermak: see Fig. 5A) the compressible material (Cermak: substrate layer 510 of Film 500). 
Cermak fails to discloses, wherein the snap ring comprises a plurality of mating threads or other suitable mounting means configured to releasably retain the membrane to the base
Shafran discloses, wherein the snap ring (locking ring 36 of Shafran) comprises a plurality of mating threads or other suitable mounting means (Shafran discloses a snap ring using a plurality of mating threads or other suitable mounting means, 0030; “mounting flange 16 by mating threads, bolts or other suitable mounting means”; 0030; “The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.” [mating thread, bolts, or other suitable mounting means is seen as a plurality of hooks because mating threshold or bolts accomplish the same goal as a plurality of hooks since each of these elements provide mounting]) configured to releasably retain the membrane (membrane 24; 0031; “membrane 24 is simply removed from the apparatus 10 by removing the locking ring 36”) to the base (membrane mounting flange 16; 0030; “A membrane locking ring 36 mounts to the mounting flange 16 and over the membrane 24 to secure the membrane 16.”) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the snap ring of Cermak as modified to comprise a plurality of mating threads or other suitable mounting means configured to releasably retain the membrane to the base as taught by by Shafran, because Cermak discloses in paragraph 0014: “cover 112, may be clipped or otherwise secured to housing 110.”; as well as; 0015 the membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing a more secure, but still removable, attachment. Therefore, the modified combination above discloses, wherein the snap ring comprises a plurality of mating threads or other suitable mounting means configured to releasably retain the membrane to the base and over the compressible material.
The above noted combination teaches all the above except for: the snap ring comprises other suitable mounting means configured to pull the membrane taut.
However, Entrekin is relied upon for the particular teachings of other suitable mounting means configured to pull the membrane taut (0017: “Each side retention bar 56 is fastened to the side of the frame 32 by screws 58 to retain the membrane 40 in a stretched condition across the opening 36.”).
As such, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the snap ring of Cermak as modified to include other suitable mounting means configured to pull the membrane taut as taught by Entrekin because Cermak discloses in paragraph 0015, a membrane can be secured to the frame using alternative mechanical fastening devices and Shafran discloses in paragraph 0030: “The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.” and such a modification would yield predictable results such as retaining the membrane in a stretched position across an opening. 
Cermak as modified by Shafran in view of Entrekin teaches all the above except for; the snap ring comprises a plurality of hooks.
However, Pinelli is relied upon for the particular teachings of securing two components. As such Pinelli discloses, a snap ring (lid 14) comprising a plurality of hooks (protrusions 78 of the plurality of locking tabs 20)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak as modified to include a snap ring comprises a plurality of hooks as taught by Pinelli, because Cermak discloses a membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing an air-tight seal within a container. Therefore, the modified combination above discloses, wherein the snap ring comprises a plurality of hooks configured to pull the membrane taut and releasably retain the membrane to the base and over the compressible material. 

Claim 8: Cermak as modified discloses all the elements above in claim 1, Cermak further discloses, the membrane is pressed into the recess via a face-sharing engagement with a locking portion (See Fig. 2; (0015; “Film portion 116 includes a film layer that is secured to outer frame 114. For example, film portion 116 may be heat sealed to outer frame 114. In other embodiments, alternative fastening mechanisms may be used, such as adhesives, or other bonding agents, or mechanical fastening devices, such as clips or grooves”; Note; the film which comprises of 520 and 510 may be (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…”; Specifically fastening mechanism such as clips or grove would press the membrane into the recess such that the membrane is face-sharing engagement with a locking portion) 
Cermak as modified fails to disclose, 
wherein each hook of the plurality of hooks is configured to engage with a recess shaped into the base with a locking portion of a hook of the plurality of hooks.
However, Pinelli discloses, wherein each hook of the plurality of hooks is configured to engage with a recess shaped into the base (undercut 42 seen as a recess shaped into the base) (0041; “tabs 20 are pivoted to the second locked position, the protrusion 78 of the flange 76 of the tabs 20 engages the undercut 42 in the shoulder 40 of the container 12 to secure the tab 20, and thereby the lid 14, to the container 12.”), with a locking portion of a hook of the plurality of hooks (locking tabs 20).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak as modified to include wherein the plurality of hooks comprises at least three hooks, and wherein each hook of the plurality of hooks is configured to engage with a recess shaped into the base with a locking portion of a hook of the plurality of hooks as taught by Pinelli, because Cermak discloses a membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing an air-tight seal within a container (0032 of Pinelli). Therefore, the modified combination above discloses wherein a portion of the membrane is pressed into the recess, via face-sharing engagement with a locking portion of a hook of the plurality of hooks. 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cermak et al (US 20190328357 A1, Filed 2019-03-27, hereinafter “Cermak”) in view of Shafran (US 2008/0033292 A1, Filed 2006-11-21).
Regarding claim 12, Cermak discloses, An ultrasound device (ultrasound scanning apparatus 100), comprising:
a scan head (rectangular housing 110) comprising a transducer (transducer 118);
a frame (outer frame 114) comprising a base (the outer frame; see re-produced Fig. 2-highlighted portion), wherein the base is configured to couple to the scan head (see re-produced Fig. 2), and includes a compressible material (substrate layer 510 of Film 500); and

    PNG
    media_image1.png
    587
    669
    media_image1.png
    Greyscale

a multi-layer membrane (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…”) comprising a porous layer (hydrophilic coating layer 520 [The specification of the present application says the second material may be porous such that water and/or the ultrasound, gel, and the like may flow therethrough. The Cermak refers to a hydrophilic layer 520 may be activated using only water or saline to provide an acoustic coupling interface between the transducer and the patient. (0026). Therefore a hydrophilic layer would be a porous layer]; 0025; “By utilizing a hydrophilic coating layer 520, acoustic coupling may be provided without the messy cleanup required by conventional acoustic coupling gels or lotions.”) bonded (see Fig. 5A) to a non-porous layer (substrate layer 510; 0023; “….As shown in FIG. 5A, film portion 500-1 includes a substrate layer 510 and a hydrophilic coating layer 520….As described above, substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.”), 
Cermak fails to disclose: a frame comprises a snap ring, wherein the multi-layer membrane is arranged between the base and the snap ring, and wherein the snap ring is configured to sandwich the multi-layer membrane between the compressible material and the snap ring.
	However, Shafran discloses, a snap ring (locking ring 36; 0030; “The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.”; as well as 0031; “the membrane 24 is simply removed from the apparatus 10 by removing the locking ring 36”), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak to include a snap ring such that the membrane is secured between the base and the snap ring, as taught by Shafran, because Cermak discloses, 0015, the membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing a more secure, but still removable, attachment. Therefore, the modified combination above discloses wherein the multi-layer membrane is arranged between the base and the snap ring, and wherein the snap ring is configured to sandwich the multi-layer membrane between the compressible material and the snap ring. 

Claim 13: Cermak as modified discloses all the element above in claim 12, Cermak discloses, wherein the non-porous layer is configured to contact the base and the transducer of the scan head. (Cermak discloses in paragraph 0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”; as well as 0025; “By utilizing a hydrophilic coating layer 520, acoustic coupling may be provided without the messy cleanup required by conventional acoustic coupling gels or lotions. In some implementations, an acoustic coupling gel may be applied to an inside of substrate layer 520 prior to applying film portions 500 to frame 114/402 to acoustically interface with ultrasound transducer 118.” Hence, Cermak discloses the hydrophilic coating layer 520 to contact a patient and the other side, 510 the non-porous layer, is the non-porous layer positioned to contact a transducer and a portion of the frame, as seen in Fig. 2 of Cermak. 

Claim 14: Cermak as modified discloses all the element above in claim 12, Chen in view of Shafran further discloses, wherein the porous layer is configured to contact the snap ring and a patient. Cermak further discloses, wherein the porous (hydrophilic coating layer 520) is positioned to contact a patient (0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”). Therefore, in view the modified combination above, Cermak in view of Shafran discloses, wherein the porous layer is in contact with the second portion of the frame and a patient.

Regarding claim 15, Cermak as modified discloses all the elements above in claim 12, Cermak further discloses, the non-porous layer (0023; “substrate layer 510 comprises a polyurethane carrier or material having a thickness ranging from approximately 0.025 to 1.0 millimeters (mm)”) as well as the porous layer (0024; “hydrophilic coating layer 520 may include an ultra-violet (UV) light or heat curable materials, such as polyvinylpyrrolidone/polyurethane (PVP/PU) or poly methacrylate (PM), having a thickness in the range of approximately 2 to 5 microns.”). 
Cermak discloses the claimed invention except for wherein a thickness of the porous layer is greater than a thickness of the non-porous layer.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the layers of the multi-layer membrane to have a thickness of the porous layer greater than a thickness of a non-porous layer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the multi-layer membrane of Cermak as modified would not operate differently with claimed thicknesses and since Cermak discloses that there can be a different in thickness of these layers the multi-layer membrane would function appropriately having the claimed thicknesses. Further, the applicant places no criticality on the range claimed, indicating simply that the thickness can vary in paragraph 0078, which states, “A thickness of the first material 812 and the second material 814 may be identical, wherein the thickness is measured along the y-axis. Additionally or alternatively, the width of the first material 812 may be different than (e.g., less than or greater than) the width of the second material 814. Additionally or alternatively, the thickness of the first material 812 may be less than or greater than the thickness of the second material 814.”

Claim 16: Cermak as modified discloses all the element above in claim 12, Cermak further discloses, wherein a width of the porous layer is equal to a width of the non-porous layer (see re-produced Fig. 5A wherein the width is measured in the X-axis direction).

    PNG
    media_image2.png
    178
    385
    media_image2.png
    Greyscale


Claim 17: Cermak as modified discloses all the element above in claim 12, Cermak in view of Shafran further discloses, wherein the multi-layer membrane is configured to stretch across the entirety of the base (Cermak see Fig. 2) and the snap ring, see motivation of claim 12. 

Claims 11 and 19 are rejected under 35 U.S.C. 102 as being anticipated by Cermak, as applied to claim 1 and 18 respectively, in further view of Song et al (US 2010/0059645 A1, Filed 2019-03-22, hereinafter “Song”). 
Claim 11: Cermak as modified discloses all the elements above in claim 1, Cermak further discloses, wherein the first portion (the outer frame; see re-produced Fig. 2 above in claim 1, arrow directed to the white portion.) is configured to couple to the scan head (rectangular housing 110) (see Fig. 2) 
Cermak fails to disclose, via one or more magnets 
However, Song is relied upon to teach coupling means being one or more magnets for coupling various components inside an ultrasound transducer. Song specifically discloses, 0043: “The support structure 114, …, supports the various internal components of the imaging probe 102….the ultrasound sensor 120 may be disposed within a compartment on a distal portion of the housing 112, and may also be coupled temporarily or permanently to the support structure 114 by any coupling technique, including by…magnets…, etc….”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the base of the outer frame of Cermak to include one or magnets to couple the base to the rectangular housing as taught by Song. The motivation to do this yield predictable results such as providing a temporary or permanent attachment of a component to a ultrasound housing. 

Claim 19: Cermak as modified discloses all the element above in claim 18, Cermak further discloses, wherein the scan tray (outer frame 114) is configured to physically couple to the scan head (rectangular housing 110)(see Fig. 2)
Cermak fails to discloses, via one or magnets. 
However, Song is relied upon to teach coupling means being one or more magnets for coupling various components inside an ultrasound transducer. Song specifically discloses, 0043: “The support structure 114, …, supports the various internal components of the imaging probe 102….the ultrasound sensor 120 may be disposed within a compartment on a distal portion of the housing 112, and may also be coupled temporarily or permanently to the support structure 114 by any coupling technique, including by…magnets…, etc….”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the base of the outer frame of Cermak to include one or magnets to couple the base to the rectangular housing as taught by Song. The motivation to do this yield predictable results such as providing a temporary or permanent attachment of a component to a ultrasound housing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        




/YI-SHAN YANG/Primary Examiner, Art Unit 3793